DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 4 in the reply filed on September 12, 2022 is acknowledged.  The traversal is on the grounds that the groups are related and share the same features of a recombinant microalgae; and that there is no burden between groups I and II. This is not found persuasive because as evidenced by the rejections below, recombinant microalgae and compositions thereof have many distinct forms, relating to various industrial uses and products. These products are not coextensive as it pertains to literature search and the groups have separate status in the art as a separate subject for inventive effect and require independent searches (as indicated by the different classification). Moreover, it is iterated that a reference which would anticipate the invention of one group would not necessarily anticipate or even make obvious another group. Thus, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that non-elected claims may be considered for rejoinder when all claims directed to the elected invention are in condition for allowance. In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.  MPEP 821.04
Claims 1 – 20 are pending; claims 5 – 20 are withdrawn; claims 1 – 4 have been considered on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 14, 2020 and July 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Mayfield et al. (US 2016/0257730).
Regarding claims 1 and 4, Mayfield teaches recombinant microalgae comprising nucleic acids encoding heterologous lactoferrin (iron complexed proteins) (0005 - 0008, 0051-0052, 0066, cl.13, 32), wherein the recombinant microalgae accumulates the protein to at least about 0,5% - 70% or the total soluble protein produced by the cell (0086-0087). Although the reference does not specifically state that this amount is at least about 0.1% of the algal biomass as claimed, it is noted that this is the same amount disclosed by applicant (para. 0089). Because the instant specification does not disclose or distinguish the specific relationship between total soluble protein produced by the cell and the amount accumulated within a given biomass, and the cells of the prior art produce the same amount of protein as the cells disclosed by applicant, the amount disclosed in the prior art must also intrinsically meet the amount of protein accumulation in an algal biomass as claimed.
Regarding claims 2 – 3, the recombinant microalgae is Chlamydomonas reinhardtii (0007 – 0008, 0051 – 0052, 0063 – 0064, 0072, cl.4).
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (2013).
Regarding claims 1 and 4, Koo teaches a recombinant microalgae containing bovine lactoferrin gene (nucleic acid molecule encoding a heterologous iron complexed protein) (abstract, p.382). 
Koo does not teach the microalgae wherein the protein accumulates to at least about 0.1% of the algae biomass. However, Koo does teach that the lactoferrin is extracted from the microalgae (abstract, p.381 – 382) and that the method is effective to economically produce proteins for biomedical or pharmaceutical industries (abstract). Moreover, Koo suggests that sufficient quantities of protein can be accumulated and extracted from the biomass to increase productivity of these compounds (p.380, left col.). In following the teachings of Koo at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize conditions for which protein accumulation is maximized as a matter of routine practice, and with a reasonable expectation for accumulating an amount of protein suitable for industrial, or high yield, use.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (2013) in view of Rasala et al. (2010).
Regarding claims 1 and 4, Koo teaches a recombinant microalgae containing bovine lactoferrin gene (nucleic acid molecule encoding a heterologous iron complexed protein) (abstract, p.382). Koo does not teach the microalgae wherein the protein accumulates to at least about 0.1% of the algae biomass. However, Koo does teach that the lactoferrin is extracted from the microalgae (abstract, p.381 – 382) and that the method is effective to economically produce proteins for biomedical or pharmaceutical industries (abstract). Moreover, Koo suggests that sufficient quantities of protein can be accumulated and extracted from the biomass to increase productivity of these compounds (p.380, left col.). In following the teachings of Koo at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize conditions for which protein accumulation is maximized as a matter of routine practice, and with a reasonable expectation for accumulating an amount of protein suitable for industrial, or high yield, use.
Regarding claims 2 – 3, Koo does not teach recombinant Chlamydomonas reinhardtii expressing the recombinant lactoferrin. However, Koo does teach Chlamydomonas reinhardtii is a standard microalgal model for genetic transformation, or recombination (p.380, left col.) and yields successful nuclear and chloroplast transformation (p.384). In addition, Rasala teaches C. reinhardtii as a platform for protein therapies (abstract) wherein the species is a well established species for genetic transformation and recombinant gene expression of therapeutic proteins (abstract). Rasala teaches that C. reinhardtii produces proteins to levels sufficient for commercial production (abstract), suggesting a large amount of protein is accumulated in the algal biomass. Rasala further states that C. reinhardtii exhibits rapid growth; is inexpensive and minimal to culture; supports expression of a range of recombinant proteins with many accumulating at 5 – 20% of the total soluble protein; which are ideal characteristics in organisms used for recombinant protein expression (p.50-51). Thus, at the time the claims were filed, one of ordinary skill in the art would have been motivated by Koo and Rasala to use C. reinhardtii as a recombinant microalgae to express various therapeutic proteins, particularly lactoferrin, with a reasonable expectation for successfully accumulating the protein to at least 0.1% of the algal biomass.
Therefore, the claims are rejected over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 100 - 101 of copending Application No. 17/291 583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass a recombinant Chlamydomonas reinhardtii that expresses and accumulates heme, a precursor to hemoglobin, or an iron complexed protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 123 - 124 of copending Application No. 17/291 599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass a recombinant Chlamydomonas reinhardtii that expresses and accumulates protoporphyrin IX, a precursor to hemoglobin, or an iron complexed protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUTH A DAVIS/Primary Examiner, Art Unit 1699